      Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.2 Page 1 of 18




Stephen H.M. Bloch (# 7813)
Joseph J. Bushyhead (# 15046)
Michelle White (# 16985)
SOUTHERN UTAH WILDERNESS ALLIANCE
425 East 100 South
Salt Lake City, UT 84111
Telephone: (801) 486-3161
steve@suwa.org
joe@suwa.org
michellew@suwa.org

Trevor J. Lee (# 16703)
MANNING CURTIS BRADSHAW & BEDNAR
136 E. South Temple, Suite 1300
Salt Lake City, UT 84111
Telephone: (801) 363-5678
tlee@mc2b.com

Attorneys for Plaintiff
Southern Utah Wilderness Alliance


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

 SOUTHERN UTAH WILDERNESS
 ALLIANCE,
                                                 COMPLAINT FOR DECLARATORY
      Plaintiff,                                    AND INJUNCTIVE RELIEF

 v.

 UNITED STATES BUREAU OF LAND
 MANAGEMENT, and HARRY BARBER, in
 his official capacity as Paria River District        Case No. 2:20cv539 JCB
 Manager,                                          Magistrate Judge Jared C. Bennett

      Defendants.
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.3 Page 2 of 18




       1.      This lawsuit challenges the Bureau of Land Management’s (“BLM”) arbitrary

decision that Kane County, Utah’s (“Kane County”) proposed construction and installation of a

new bridge across Bull Valley Gorge along the Skutumpah Road was maintenance, as opposed

to improvement, of the road. BLM reached this decision despite that the former bridge was made

of packed dirt whereas the new, engineered bridge has concrete footings, a metal travel surface,

and requires an altered vertical alignment, among other improvements. BLM’s erroneous

decision was arbitrary and capricious, and it violated BLM’s duties according to the Federal

Land Policy and Management Act (“FLPMA”) and its implementing regulations, along with

BLM’s own policies.

       2.      Because BLM reached this erroneous conclusion, it allowed Kane County to

commence construction activities without first determining whether the improvement was within

the scope of the county’s R.S. 2477 right-of-way over the road or complying with its duties to

protect the surrounding lands in accordance with FLPMA. This arbitrary and capricious decision

similarly violated FLPMA, its implementing regulations, and BLM’s own policies.

       3.      This lawsuit also challenges BLM’s decision to allow construction activities

without first complying with the National Environmental Policy Act (“NEPA”) and its

implementing regulations. NEPA and its regulations require BLM to follow the precautionary

principle of “think first, then act.” Instead, BLM authorized the County to proceed without first

considering the impacts of that decision.

       4.      At issue in this case is the section of the Skutumpah Road which crosses Bull

Valley Gorge within the Grand Staircase-Escalante National Monument as established by

President Clinton, and which currently forms the boundary of the reduced Monument’s “Grand


                                                2
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.4 Page 3 of 18




Staircase unit,” as established by President Trump. This segment of the road is also a boundary

of the Paria-Hackberry wilderness study area (“WSA”) and lands BLM has identified as

possessing wilderness characteristics. The construction and installation of an engineered bridge

at Bull Valley Gorge will unlawfully impair and impact the Paria-Hackberry WSA and impact

the Grand Staircase-Escalante National Monument.

       5.      As set forth below, BLM’s decision that it had no role to play in evaluating and

approving the County’s proposed improvement and to instead allow construction activities to

proceed without BLM approval was arbitrary and capricious.


                                JURISDICTION AND VENUE
       6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question); 28 U.S.C. §§ 2201-2202 (declaratory and injunctive relief); and the Administrative

Procedure Act (“APA”) 5 U.S.C. §§ 501-706.

       7.      Venue is proper in the United States District Court for the District of Utah,

Central Division, pursuant to 28 U.S.C. § 1391(e)(1) because the statutory violations alleged

herein all occurred within the State of Utah.

       8.      BLM’s decision to allow Kane County to install an improved, engineered bridge

across Bull Valley Gorge on the Skutumpah Road, without following the required administrative

procedure for approval, constitutes final agency action.


                                            PARTIES

       9.       Plaintiff SOUTHERN UTAH WILDERNESS ALLIANCE (“SUWA”) is a

nonprofit environmental membership organization dedicated to the preservation of outstanding

wilderness and other spectacular public lands found throughout Utah, including those

                                                 3
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.5 Page 4 of 18




surrounding the Skutumpah Road, and the management of wilderness-quality lands in their

natural state for the benefit of all Americans. SUWA is headquartered in Salt Lake City, Utah

and has members in all fifty states and several foreign countries. SUWA’s members use and

enjoy public lands throughout Utah for a variety of purposes, including scientific study,

recreation, wildlife viewing, aesthetic appreciation, viewing cultural and historic artifacts, and

financial livelihood. SUWA promotes local and national recognition of the region’s unique

character through research and public education, and supports administrative and legislative

initiatives to permanently protect Utah’s wild places. SUWA brings this action on its own behalf

and on behalf of its members.

       10.     SUWA and its members’ interests have been directly affected and irreparably

harmed, and continue to be affected and harmed, by BLM’s decision to allow Kane County to

proceed with the installation of an improved, engineered bridge across Bull Valley Gorge

without BLM approval—in violation of FLPMA, NEPA, and their implementing regulations, as

well as the proclamations establishing and reducing the Grand Staircase-Escalante national

monument and the APA. SUWA members frequently visit the abutting Grand Staircase-

Escalante National Monument, Paria-Hackberry WSA, and Bull Valley Gorge itself and recreate

throughout those places.

       11.     Mr. Ray Bloxham, an employee and member of SUWA, has traveled the

Skutumpah Road, viewed and hiked in Bull Valley Gorge, and recreated on the federal public

lands adjacent to the Road, including the Grand Staircase-Escalante National Monument and

Paria-Hackberry WSA, on numerous occasions over the past several years, including most

recently in October 2019. Mr. Bloxham particularly enjoys the solitude and scenic views, as well


                                                  4
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.6 Page 5 of 18




as hiking and photographing the lands surrounding Bull Valley Gorge. Mr. Bloxham has plans to

return to this area again in the fall of 2020, and intends to continue to visit the area for years to

come.

        12.     Ms. Kya Marienfeld, an employee and member of SUWA, has traveled the

Skutumpah Road across Bull Valley Gorge and hiked in the gorge itself. She has also recreated

and viewed the solitude, unique geology, and wildlife on the federal public lands on either side

of the Bull Valley Gorge bridge in the Grand Staircase-Escalante National Monument and Paria-

Hackberry WSA. Ms. Marienfeld most recently visited this area in October 2019 and plans to

return in the late summer or early fall of 2020, and intends to continue the visit the area 1-3 times

per year for the foreseeable future.

        13.     As a result of BLM’s legal failings, the construction activities, along with the

resulting impacts to the Grand Staircase-Escalante National Monument and Paria-Hackberry

WSA, will adversely alter the remote and rugged nature of the lands and resources surrounding

the route. This will impair Plaintiff’s staffs’ and members’ use and enjoyment of the federal

public lands contiguous and nearby to the Bull Valley Gorge bridge, as well as Bull Valley

Gorge itself. SUWA and its members also have a substantial interest in seeing that BLM

complies with its land management standards and obligations under federal laws including

FLPMA, NEPA, their implementing regulations, the monument proclamations, and BLM’s own

policies in furtherance thereof. The relief sought herein, including an order that BLM comply

with NEPA, will redress these harms.

        14.     Defendant BUREAU OF LAND MANAGEMENT is the agency within the

United States Department of the Interior that is responsible for the management of approximately


                                                   5
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.7 Page 6 of 18




twenty-three million acres of federal public land in Utah, including the land at issue in this

litigation. BLM is directly responsible for carrying out the Department of the Interior’s

obligations under statutes and regulations governing land use management. These obligations

include complying with FLPMA, which requires the agency to manage public land resources for

both present and future generations, and NEPA, which requires the agency to carefully consider

the environmental impacts of its actions.

        15.     Defendant HARRY BARBER is the BLM’s Paria River District Manager and is

charged with overseeing BLM’s activities in that office. District Manager Barber decided that

Kane County’s installation of the new, upgraded bridge at Bull Valley Gorge would not require

BLM approval.

                 FACTS GIVING RISE TO SUWA’S CAUSES OF ACTION

   I.         Skutumpah Road

        16.     The Skutumpah Road is a graded dirt road in Kane County that runs generally

east to west, from the Cottonwood Road, just south of Cannonville, to Johnson Canyon. The

County has classified the road as a “Class B” road, meaning generally that the County maintains

the road to a certain standard and in turn can and does seek reimbursement from the State of

Utah for its road maintenance activities.

        17.     The Skutumpah Road is presently used for a variety of purposes including

ranching, tourism, and facilitating travel in western Kane County. Kane County and the State of

Utah jointly hold title to an R.S. 2477 right-of-way for the approximately 33 mile length of the

Skutumpah Road. Kane Cty., Utah (1) v. United States, No. 2:08-cv-00315-CW, 2011 WL

2489819, at *2 (D. Utah June 21, 2011); Kane Cty., Utah (1) v. United States, No. 2:08-cv-


                                                 6
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.8 Page 7 of 18




00315-CW, 2013 WL 1180764, at *1 (D. Utah Mar. 20, 2013), rev'd and remanded on other

grounds, 772 F.3d 1205 (10th Cir. 2014).

         18.      The scope of the County and State’s R.S. 2477 right-of-way has not been

adjudicated. Kane Cty. v. United States, 772 F.3d 1205 (10th Cir. 2014).

   II.         Bull Valley Gorge

         19.      The eastern extent of the Skutumpah Road crosses Bull Valley Gorge, a narrow

slickrock canyon. The crossing was comprised of compacted native material, including dirt and

rock. In 1954, a truck slid off the Skutumpah Road, became lodged in Bull Valley Gorge, and

remains partially in place today.

         20.      Bull Valley Gorge is a popular hiking and sightseeing destination. The gorge and

the portion of the Skutumpah Road across it are within the original Grand Staircase-Escalante

National Monument, established by President Clinton, and form a boundary of the reduced

monument, as modified by President Trump. The Paria-Hackberry WSA borders the Skutumpah

Road to the south at Bull Valley Gorge crossing, and lands BLM has identified as having

wilderness character lie to the north.

         21.      BLM’s Grand Staircase-Escalante National Monument management plan (2000)

contemplated “allow[ing a] new crossing for safety at Bull Valley Gorge.” Plan at 47. The plan

noted that a future decision to widen the crossing may be allowed, subject to BLM’s WSA

policies. The plan does not approve a particular course of action regarding the new crossing.

BLM’s Grand Staircase-Escalante National Monument and Kanab-Escalante Planning Area

management plan (2020) incorporated the 2000 plan’s decision with regard to the Skutumpah

Road and Bull Valley Gorge crossing. Plan at 2-59.


                                                  7
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.9 Page 8 of 18




   III.         A New, Engineered Bridge at Bull Valley Gorge Crossing

          22.      In March 2019, a storm event washed out a large portion of the earthen crossing at

Bull Valley Gorge and made the crossing unsafe to travel with motorized vehicles.

          23.      Based on information and belief, from March 2019 through May 2020 Kane

County and BLM engaged in a dialogue about repairing or replacing the crossing at Bull Valley

Gorge. The options discussed included repairing the earthen bridge, utilizing a temporary

“Bailey”-style bridge (a portable, prefabricated bridge), or improving the crossing by installing a

new, permanent engineered bridge.

          24.      On May 8, 2020 Kane County’s GIS and Transportation Director, Mr. Louis Pratt,

sent a letter to BLM’s Kanab field office manager, Mr. Whit Bunting, stating that the County

intended to proceed with the installation of a new, engineered bridge. Mr. Pratt’s letter explains

that “[t]he project will consist of engineered concrete headwalls poured in place to establish the

base on either side of the gorge. Kane County will contract out the footings and assembly of the

bridge structure to be placed across the gorge and dropped into place on the concrete footings.

(see enclosed plans).” Mr. Pratt further explained “Kane County will utilize borrow/imported fill

to allow traffic to safely cross the replaced bridge structure,” and noted that all proposed

disturbance would be within the width of the current disturbed area. Mr. Pratt further stated that

“[r]eplacing the bridge with a new engineered structure is the only way at this time to ensure

future public safety needs.” A copy of Mr. Pratt’s May 8, 2020 letter is attached hereto as

Exhibit A.

          25.      SUWA obtained a copy of the plans Kane County submitted to BLM for the

engineered bridge through a Freedom of Information Act request to BLM’s Utah State Office.


                                                   8
   Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.10 Page 9 of 18




The plans make clear that in addition to concrete footings, the engineered bridge will require

excavation and a change to the vertical alignment of the Skutumpah Road. The new engineered

bridge will also have a metal travel surface, as opposed to the prior earthen surface.

       26.     On June 8, 2020 SUWA sent a letter to BLM’s Acting Utah State Director and

Paria River District Manager regarding Kane County’s proposal. SUWA explained that the

County’s proposal constituted an improvement to the Skutumpah Road and was not merely

maintenance. SUWA also noted that the scope of the State and County’s R.S. 2477 right-of-way

had not yet been adjudicated and reminded BLM that it needed to comply with NEPA and

FLPMA as part of its review of the County’s proposal. SUWA suggested that BLM and Kane

County include SUWA in the discussions regarding the proposed improvement. A copy of

SUWA’s June 8, 2020 letter is attached hereto as Exhibit B.

       27.     SUWA also forwarded a copy of its June 8 letter to BLM to attorneys

representing Kane County and the State of Utah and invited a dialogue between SUWA, Kane

County, the state of Utah, and BLM. Neither Kane County nor Utah substantively responded to

SUWA’s letter.

       28.     On June 22, 2020 acting associate state director Abbie Josie responded to

SUWA’s letter in an email stating that BLM was “still reviewing and considering the request

from the county. No decisions have been made.”

       29.     On June 30, 2020 Mr. Pratt sent a follow-up letter to BLM manager Bunting and

informed him that Kane County had awarded a contract for the new bridge and stated “the

county will proceed with the replacement to reopen the road – especially before winter




                                                 9
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.11 Page 10 of 18




conditions make it impossible to finish the work for another year.” A copy of Mr. Pratt’s June 30

letter is attached hereto as Exhibit C.

       30.     On July 13, 2020 SUWA was notified in an email from the U.S. Department of

Justice that “BLM has informed us that the [County’s] proposal to replace the bridge does not

require approval by the BLM,” and directed questions regarding this decision to BLM’s Paria

River district manager, Mr. Barber. A copy of this email, which was provided pursuant to a

Notice Order in a separate matter, is attached hereto as Exhibit D.

       31.     On July 14, 2020 attorneys representing SUWA spoke with BLM manager Barber

regarding this matter, and on July 16, 2020 these same attorneys for SUWA sent a letter to Mr.

Barber summarizing the call. SUWA’s letter refuted Mr. Barber’s contention that the new

engineered bridge constituted maintenance of, rather than improvement to, the Skutumpah Road,

citing the Tenth Circuit’s opinion in Southern Utah Wilderness Alliance v. Bureau of Land

Mgmt. (“SUWA v. BLM”), 425 F.3d 735 (10th Cir. 2005) and BLM’s own guidance on this

matter. A copy of SUWA’s July 16, 2020 letter is attached hereto as Exhibit E.

       32.     Based on information and belief, contractors acting on behalf of Kane County

began surface disturbing operations related to the new bridge on or around the week of July 13,

2020. These activities include, but are not limited to, vertical realignment of the Skutumpah

Road and the pouring of cement footings.

       33.     BLM did not prepare a NEPA document (an environmental impact statement,

environmental assessment, or categorical exclusion) prior to deciding that the County’s proposal

did not require agency approval.




                                                10
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.12 Page 11 of 18




   IV.         Consultation Regarding Improvements to Adjudicated R.S. 2477 Rights-of-Way

         34.      The Tenth Circuit has stated that “construction of improvements” of R.S. 2477

rights-of-way include “the horizontal or vertical realignment of the road …. as well as any

significant change in the surface composition of the road (e.g. going from dirt to gravel, from

gravel to chipseal, from chipseal to asphalt, etc.), or any ‘improvement,’ ‘betterment,’ or any

other change in the nature of the road that may significantly impact [public] lands, resources, or

values.” SUWA v. BLM, 425 F.3d at 748-49 (quoting United States v. Garfield Cty., 122 F.

Supp. 2d 1201, 1253 (D. Utah 2000)).

         35.      In contrast, the Tenth Circuit has explained that maintenance “‘preserves the

existing road, including the physical upkeep or repair of wear or damage whether from natural or

other causes, maintaining the shape of the road . . . essentially preserving the status quo.’” Id.

(quoting Garfield Cty., 122 F. Supp. 2d at 1253).

         36.      BLM’s internal guidance regarding improvements to R.S. 2477 rights-of-way,

Instruction Memorandum (IM) No. 2008-175, relies essentially verbatim on the Tenth Circuit’s

definition in SUWA v. BLM of maintenance and improvements. BLM Instruction Memorandum

No. 2008-175, Consultation Process on Proposed Improvements to Revised Statute (R.S.) 2477

Rights-of-Way (Aug. 8, 2008) at 2-3. A copy of Instruction Memorandum 2008-175 is attached

hereto as Exhibit F.

         37.      If title to an R.S. 2477 claim has been adjudicated under the Quite Title Act, the

holder of the right-of-way must consult with BLM before it undertakes improvements to the

right-of-way. See Kane Cty., 772 F.3d at 1224-25. No consultation is required for the R.S. 2477

right-of-way holder to conduct merely routine maintenance. Id.


                                                   11
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.13 Page 12 of 18




       38.     The goal of consultation is to allow BLM to determine if the proposed

improvement is “reasonable and necessary” and within the scope of the existing right-of-way,

and thus part of a valid existing right. Id. See also IM 2008-175, at 4-7 (outlining multi-step

consultation process).

       39.     Consultation provides an opportunity for BLM to comply with its obligations

under FLPMA “to take any action necessary to prevent unnecessary or undue degradation of the

[public] lands” and prevent impairment to the Paria-Hackberry WSA, 43 U.S.C. §§ 1732(b),

1782(c), as well as its obligation under the 1996 and 2017 Grand Staircase-Escalante National

Monument proclamations to protect monument objects.

       40.     If, through the consultation process, BLM determines that improvements go

beyond the scope of an R.S. 2477 right-of-way and not part of a valid existing right, the holder

must apply for and obtain a separate right-of-way authorization under FLPMA Title V, 43 U.S.C.

§§ 1761–1772, and its implementing regulations.

       41.     BLM erroneously decided Kane County’s installation of a new, engineered bridge

constituted maintenance and not improvement to the Skutumpah Road. As a result, BLM did not

engage in consultation with Kane County about the proposed improvement. Consequently, BLM

did not consider the environmental impacts of the improvement, whether the improvement would

degrade or impair surrounding federal lands, or decide whether the improvement fell within the

scope of the county’s right-of-way. These failures violated BLM’s legal obligations.

                                     First Cause of Action
                 Violation of FLPMA, Monument Proclamations, and APA
             (Arbitrarily Deciding Installation of the New Bridge was Maintenance)

       42.     SUWA incorporates by reference all preceding paragraphs.

                                                 12
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.14 Page 13 of 18




       43.     FLPMA and its implementing regulations require BLM to regulate the use,

occupancy, and development of public lands. 43 U.S.C. §1732(b).

       44.     FLPMA directs BLM to “take any action necessary to prevent unnecessary or

undue degradation of the [public] lands.” Id.

       45.     FLPMA directs BLM to manage WSAs “in a manner so as not to impair the

suitability of such areas for preservation as wilderness.” Id. § 1782(c).

       46.     The 1996 Grand Staircase-Escalante National Monument Proclamation, as well as

the 2017 proclamation modifying it, direct BLM to protect Monument objects.

       47.     An R.S. 2477 right-of-way holder may undertake routine maintenance of the

right-of-way without first consulting and receiving authorization from BLM.

       48.     In contrast, an R.S. 2477 right-of-way holder’s proposed improvement to the

right-of-way requires consultation between BLM and the holder to evaluate the proposal.

       49.     Before allowing a proposed improvement to an R.S. 2477 right-of-way as an

exercise of a valid existing right, BLM must determine if the improvement is within the scope of

the right-of-way and thus part of a valid existing right. See Sierra Club v. Hodel, 848 F.2d 1068,

1086 (10th Cir. 1988), overruled on other grounds by Vill. of Los Ranchos De Albuquerque v.

Marsh, 956 F.2d 970 (10th Cir. 1992).

       50.     “If the BLM determines that a proposed improvement is within the scope of an

R.S. 2477 right-of-way it must assess whether the proposed improvement may adversely impact

the surrounding public lands or resources and, if so, whether there are alternatives or

modifications to the proposed improvement that would avoid or minimize such impacts.” IM




                                                 13
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.15 Page 14 of 18




2008-175, at 6. See SUWA v. BLM, 425 F.3d at 748. This consultation process is intended to

further BLM’s land management responsibilities.

       51.     BLM improperly determined Kane County’s proposed installation of a new

engineered bridge was maintenance of the County’s right-of-way, and not an improvement.

       52.     BLM failed to determine whether Kane County’s proposed improvement to the

Skutumpah Road was within the scope of the County’s R.S. 2477 right-of-way.

       53.     Alternatively, to the extent BLM concluded that the proposed improvement was

within the scope of the right-of-way by relying on the County’s argument that the installation of

the new bridge, the change in vertical alignment to the road, and the new concrete footings were

allegedly within the current disturbed width, that conclusion was erroneous.

       54.     BLM did not fulfill its land management responsibilities to prevent impairment to

the Paria-Hackberry WSA, harm to monument objects in the Grand Staircase-Escalante National

Monument, and unnecessary or undue degradation to all the lands it oversees.

       55.     BLM’s determination that Kane County’s proposed installation of a new,

engineered bridge at Bull Valley Gorge crossing on the Skutumpah Road constituted

maintenance of the County’s R.S. 2477 right-of-way, and that the County could thus proceed

with surface disturbing activities, without BLM approval, was arbitrary, capricious, and contrary

to law in violation of 5 U.S.C. § 706(2)(A).




                                               14
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.16 Page 15 of 18




                                      Second Cause of Action
                                   Violation of FLPMA and APA
                 (Failure to Determine if the Improvement was a Valid Existing Right)

       56.     SUWA incorporates by reference all of the preceding paragraphs.

       57.     FLPMA and its implementing regulations require BLM to regulate the use,

occupancy, and development of public lands. 43 U.S.C. §1732 (b).

       58.     The use, occupancy, or development of public lands in a manner contrary to any

applicable regulation is unlawful and prohibited. 43 U.S.C. § 1733(g).

       59.     When authorizing road improvements, BLM must comply with the requirements

and procedures contained in Title V of FLPMA and its implementing regulations. 43 U.S.C. §§

1761–72; 43 C.F.R. Part 2800.

       60.     BLM is not required to issue a new right-of-way permit under Title V prior to

road construction only if it determines the improvement will occur within the scope a “valid

existing right.” 43 U.S.C. § 1701; Pub. Law 94-579, §701 note (h).

       61.     Kane County holds an adjudicated R.S. 2477 right-of-way to the Skutumpah

Road, but the scope of the right-of-way has not yet been adjudicated or otherwise determined.

       62.     BLM’s approval of construction of a new, engineered bridge on the Skutumpah

Road without first determining whether the improvement fell within this scope of the right-of-

way violated FLPMA’s Title V provisions and implementing regulations, and was arbitrary,

capricious, and contrary to the law in violation of 5 U.S.C. §706(2)(A).

                                         Third Cause of Action
                                     Violation of NEPA and APA
                        (Failure to Take a Hard Look at Environmental Impacts)

       63.     SUWA incorporates by reference all the preceding paragraphs.

                                                15
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.17 Page 16 of 18




        64.     NEPA requires BLM to analyze environmental consequences before initiating

actions that potentially affect the environment. 42 U.S.C. § 4332(2)(C). It may do so in an

environmental impact statement (EIS), environmental assessment (EA), or categorical exclusion

(CX), but cannot exempt itself from complying with NEPA.

        65.     An agency may prepare an EA to determine whether an EIS is necessary, 40

C.F.R § 1501.3, but if an agency decides not to prepare an EIS, an EA must provide “sufficient

evidence” that a full EIS is not necessary. Id. § 1508.9. In certain limited circumstances BLM

may also prepare a categorical exclusion to document its compliance with NEPA. Id. § 1501.4.

        66.     The threshold to trigger environmental analysis under NEPA is relatively low,

requiring only a substantial question as to whether an action may cause environmental impacts

sufficient to trigger NEPA.

        67.     BLM must both take a “hard look” at potential environmental consequences of its

actions and make the relevant information available to the public.

        68.     Under NEPA, federal agencies must consider the direct, indirect and cumulative

environmental impacts of a project. 40 C.F.R. §§ 1508.8, 1508.25(c).

        69.     To comply with NEPA’s hard look requirement, BLM’s analysis must involve

informed decisionmaking and informed public participation, along with discussion of possible

effects and risks.

        70.     BLM violated NEPA and its implementing regulations by exempting itself from

complying with the statute and by failing to take a hard look at impacts from Kane County’s

installation of a new engineered bridge at Bull Valley Gorge to a variety of resources, including




                                                16
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.18 Page 17 of 18




but not limited to, the Paria-Hackberry WSA and Grand Staircase-Escalante National

Monument.

         71.    BLM also violated NEPA and its implementing regulations by failing to take a

hard look at impacts from the new bridge and reasonably foreseeable improvements to the

Skutumpah Road, including Kane County’s proposal to pave four miles of the road near Johnson

Canyon and/or gravel the road to approximately Deer Springs Ranch.

         72.    BLM’s failure to take a hard look at environmental impacts violated NEPA and

its implementing regulations and was arbitrary, capricious, and contrary to law in violation of the

APA, 5 U.S.C. § 706(2)(A).


                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays that the Court enter judgment in its

favor and against Defendants the Bureau of Land Management and Harry Barber, in his official

capacity as the Paria River District Manager of the Bureau of Land Management; and that the

Court:

         (1) Declare that Defendants have violated FLPMA, BLM Instruction Memorandum

2008-175, and the APA, as set forth above;

         (2) Declare that Defendants have violated NEPA as set forth above;

         (3) Award injunctive relief directing Defendants to consult with Kane County about its

improvement to the Skutumpah Road and determine if the improvement is within the scope of

the County’s right-of-way;

         (4) Award injunctive relief directing Defendants to prepare a NEPA analysis regarding

the installation of an engineered bridge at Bull Valley Gorge along the Skutumpah Road;

                                                17
  Case 2:20-cv-00539-JCB Document 2 Filed 07/29/20 PageID.19 Page 18 of 18




       (5) Award injunctive relief directing Defendants to prohibit further construction

activities until BLM has complied with FLPMA and NEPA as set forth above.

       (6) Retain jurisdiction of this action to ensure compliance with its decree;

       (7) Award Plaintiff’s costs incurred in pursuing this action, including

attorney’s fees, as authorized by the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and other

applicable provisions; and

       (8) Grant such other and further relief as is proper.

Dated: July 29, 2020
                                              Respectfully submitted,

                                              /s/ Stephen Bloch
                                              ____________________

                                              Stephen H.M. Bloch
                                              Michelle White
                                              Joseph J. Bushyhead
                                              SOUTHERN UTAH WILDERNESS ALLIANCE
                                              425 East 100 South
                                              Salt Lake City, Utah 84111
                                              (801) 486-3161

                                              Trevor Lee
                                              MANNING CURTIS BRADSHAW & BEDNAR
                                              136 E. South Temple, Suite 1300
                                              Salt Lake City, UT 84111
                                              (801) 363-5678

                                              Attorneys for Plaintiff
                                              Southern Utah Wilderness Alliance




                                                18
